DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because figures 2A to 2C lack descriptive labels see MPEP 37 C.F.R. 1.84 (o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “containerization environment” communicating a constructor script to the network, the “containerization environment” receiving from the network a response, the containerization environment generating a resource profile, the containerization environment converting an OS-agnostic container runtime, the containerization environment deploying to the target containerization environment, a container package in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, 18:  The specification does not teach or identify possible contents of the profile. The specification indicates what the profile is used for and which item generates the profile but nothing about the contents of the profile.  Para [0004] reads “The OS descriptors characterize OS-to-resource interactivity, such as what resources are available to the target OS 110, how the target OS 110 calls those resources, etc.” without indicating how the interactivity is characterized, Para [0027] “the containerization environment 160 can effectively work with the NIFA 120 to develop a profile of the target computational environment 105” only stating what develops the profile without indicating what’s in the profile. “As will be described more fully herein, such profile development can involve interactions between the server 104 (and containerization environment 160) and the NIFA 120, such as including communicating a construction script to the NIFA 120 that causes the NIFA 120 obtain certain information, and receiving one or more responses to the script that are useful for developing the profile.” This indicates the profile contains “certain information” without any indication of what this certain information is.  Para [0005] “a constructor response indicating at least a portion of the set of OS descriptors generated by the network interface application responsive to the constructor script; generating a resource profile for the target OS by the containerization environment in accordance based on the OS descriptors indicated by the constructor response 207”.  Thus, only that the profile is based on the descriptors is provided Further the descriptors are nor described only stating (Para [0033] “The OS descriptors characterize OS-to-resource interactivity” with no indication of how this interactivity is characterized.)  The examiner will for examination purposes interpret the profile as a list or data structure of the descriptors.  The only information the examiner could find was in Para [0029] that states “This and other information known to the internal task managers of the NIFAs 120 can be used to build a set of information with which to characterize one or more of the network stack, process identification numbers, inter-process communication resources, mounting systems, memory, disk, central processing unit (though hardware is not part of the host OS, it is accessible via the host OS), user identification numbers, user groups, user group identification numbers, hostnames, domain names, namespaces, control groups, union file systems, etc. These types of resources can be relevant for building containers.” But this is for building containers not identified in the specification as information in the profile.  There is not enough for describing exactly how the profile is generated and what information may be in the profile...just that maybe (since it is only based on the descriptors) there is unspecified device interactivity information, if the information of Para [0029] is includes in the profile then this need to be made clear.  A person of ordinary skill in the art would need to perform a lot of undue experimentation to identify what’s in the descriptors and profile make and or use applicants claimed invention.
MPEP 2106.04(d)(1)
If the specification explicitly discloses an algorithm, the sufficiency of the disclosure of the algorithm must be determined in light of the level of ordinary skill in the art. Aristocrat, 521 F.3d 

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 12, 18:  The scope of the terms profile and descriptors are not clear in the specification as such it is unclear as to what is meant by profile and descriptors in the claim language.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-4, 7-8, 12-16, 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because includes no tangible components performing the process. “Products that do not have a physical or tangible form, such as information (often referred to as "data per se”) or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations” is not patent eligible. See MPEP 2106.03. It is important to remember that claims must be interpreted as a whole; so, a claim that includes a means -plus-function limitation that corresponds to software per se (and is thus indefinite for lacking structural support in the specification) is not necessarily directed as a whole to software per se unless the claim lacks other structural limitations. It this case there is no other structural limitation.

Claims 2, 13:  analyzing the container image and generating the constructor script are only described in Para [0055] without any structural recitations does not add structural recitations.
Claims 3, 14:  Receiving a pull communication, by the containerization environment does not add structural recitations.
Claim 4:  Receiving a push communication, by the containerization environment does not add structural recitations.
Claims 7, 15, 19:  determining a matching OS profile, and disambiguating the OSA resource does not add structural recitations.
Claims 8, 16, 20:  applying the resource profile to a deep reinforced learning engine does not add structural recitations.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tavoletti et al PN converts containers from OS dependent to OS independent.

Peters et al PN 6104868 converts OS independent responses into OS specific responses
Walsh PN 2011/0231862 teaches Para [0078] "Moreover, AEE component 410 and AEE component 412 can facilitate translation, allowing instructions between an application and a native OS to be converted to instructions for a target OS on another AEC device, where devices in the cluster do not necessarily operate traditionally compatible OS environments" "One of skill in the art will immediately appreciate that there are numerous techniques for signal processing to generate appropriate instructions for a target device within an AEC and that all such techniques are within the scope of the subject disclosure. As such, the AEC can be OS-agnostic."
Planigiani et al PN 2021/0058295  transforms a command from a network OS agnostic service to an OS specific service.
Fernandez et al 10,877,739 converts a container from a first specific OS to a different specific OS. 
Helsey PN 20180285165 teaches a container based appliance 240a  "Further, tools may be provided to allow a user to utilize GUIs and commands of a mainframe-specific OS (e.g., 220a-b) to perform the installation of a container based appliance (e.g., 240a) on a generalized OS (e.g., 225). These tools may further allow post-installation visibility into the container-based appliance (e.g., 240a) and management of the files making up the container-based appliance following installation using similar (or the same) GIs of the mainframe-specific OS, among other implementations." " host system 105a/210b may support a container infrastructure including, for instance, an operating system and container engine to support the software containers implementing microservices 250a of the appliance 240a. Infrastructure includes the underlying hardware and/or software infrastructure used to provide the containerized environment, such as 
Sadovsky et al PN issues requests for OS descriptors that identifies the functionality of the device drivers " Typically, the OS obtains OS descriptor 156 by requesting OS descriptor 156 from portable device 102. If that matching attempt is unsuccessful, then the operating system will attempt to match class descriptor 154 received from portable device 102." " The host device also requests the OS descriptor from the portable device (act 204), and receives the OS descriptor from the portable device (act 206). This OS descriptor received in act 206 is, for example, OS descriptor 156 of FIG. 2.”
Chauhan PN 20200084132 teaches sending scripts to network applications Para [0197]
Borve PN 20140344480 teaches requesting OS descriptors over a network 128 from a USB.  Borve et al requests capability descriptors that are operating system specific and that are used to enumerate the device with the host. (Para [0052],[0065]).  Borve et al teaches the host receiving the descriptors)
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Paul R. MYERS/Primary Examiner, Art Unit 2187